Name: COMMISSION REGULATION (EC) No 1616/96 of 8 August 1996 fixing the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 9 . 8 . 96 I EN I Official Journal of the European Communities No L 200/7 COMMISSION REGULATION (EC) No 1616/96 of 8 August 1996 fixing the export refunds on rice and broken rice Whereas Article 14 (5) of Regulation (EEC) No 1418/76 defines the specific criteria to be taken into account when the export refund on rice and broken rice is being calcu ­ lated; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination; Whereas a separate refund should be fixed for packaged long grain rice to accommodate current demand for the product on certain markets; Whereas the refund must be fixed at least once a month; whereas it may be altered in the intervening period; Whereas it follows from applying these rules and criteria to the present situation on the market in rice and in particular to quotations or prices for rice and broken rice within the Community and on the world market, that the refund should be fixed as set out in the Annex hereto; Whereas Council Regulation (EEC) No 990/93 f5), as amended by Regulation (EC) No 1380/95 Q, prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 (8); whereas account should be taken of this fact when fixing the refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 3072/95 (2), and in particular the second subparagraph of Article 14 (3) thereof, Whereas Article 14 of Regulation (EEC) No 1418/76 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas Article 14 (4) of Regulation (EEC) No 1418/76, provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of rice and broken rice on the Community market on the one hand and prices for rice and broken rice on the world market on the other, whereas the same Article provides that it is also important to ensure equilibrium and the natural develop ­ ment of prices and trade on the rice market and, further ­ more, to take into account the economic aspect of the proposed exports and the need to avoid disturbances of the Community market; Whereas export possibilities exist for a quantity of 2 700 tonnes of rice to certain destinations; whereas the proce ­ dure laid down in Article 7 (4) of Commission Regulation (EC) No 11 62/95 (3), as last amended by Regulation (EC) No 1 527/96 (4) should be used; whereas account should be taken of this when the refunds are fixed; Whereas export possibilities exist for a quantity of 10 000 tonnes of rice to certain destinations; whereas the proce ­ dure laid down in Article 7 (4) of Regulation (EC) No 1162/95 should be used; whereas account should be taken of this when the refunds are fixed; Whereas Commission Regulation (EEC) No 1361 /76 Q lays down the maximum percentage of broken rice allowed in rice for which an export refund is fixed and specifies the percentage by which that refund is to be reduced where the proportion of broken rice in the rice exported exceeds that maximum; HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76 with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state, shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 9 August 1996 . (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 329, 30 . 12. 1995, p. 18 3 OJ No L 117, 24. 5. 1995, p. 2. ( «) OJ No L 190 , 31 . 7. 1996, p. 23 .(4 OJ No L 154, 15. 6. 1976, p. 11 . (6) OJ No L 102, 28 . 4. 1993, p. 14. 0 OJ No L 138 , 21 . 6. 1995, p. 1 . 8 OJ No L 65, 15. 3 . 1996, p. 1 . No L 200/8 ( ENl Official Journal of the European Communities 9 . 8 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 August 1996 . For the Commission Hans VAN DEN BROEK Member of the Commission 9 . 8 . 96 I EN I Official Journal of the European Communities No L 200/9 ANNEX to the Commission Regulation of 8 August 1996 fixing the export refunds on rice and broken rice (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amountof refunds (2) Product code 1006 30 67 100 1006 30 67 900 1006 30 92100 01 01 01 01 01 01 01 01 01 01 01 01 251,00 251,00 251,00 251,00 251,00 251,00 251,00 251,00 251,00 251,00 251,00 251,00 1006 20 11 000 1006 20 13 000 1006 20 15 000 1006 20 17 000 1006 20 92 000 1006 20 94 000 1006 20 96 000 1006 20 98 000 1006 30 21 000 1006 30 23 000 1006 30 25 000 1006 30 27 000 1006 30 42 000 1006 30 44 000 1006 30 46 000 1006 30 48 000 1006 30 61 100 1006 30 92 900 1006 30 94 100 Destination (') Amountof refunds (2) 01 321,00 (3) 02 327,00 (3) 03 332,00 (3) 04 321,00 (3) 01 321,00 (3) 02 327,00 (3) 03 332,00 (3) 04 321,00 (3) 01 314,00 02 320,00 03 325,00 04 314,00 01 314,00 02 320,00 (3) 03 325,00 (3) 04 314,00 05 294,00 (&lt;) 01 314,00 02 320,00 03 325,00 04 314,00 01 314,00 02 320,00 (3) 03 325,00 (3) 04 314,00 05 294,00 (4) 01 314,00 02 320,00 03 325,00 04 314,00 01 314,00 02 320,00 (3) 03 325,00 (3) 04 314,00 05 294,00 (4) 01 321,00 (3) 02 327,00 (3) 03 332,00 (3) 04 321,00 (3) 01 321,00 (3) 02 327,00 (3) 03 332,00 (3) 04 321,00 (3) 06 316,00 Is) 1006 30 94 900 1006 30 61 900 1006 30 96 100 1006 30 63 100 1006 30 96 900 01 02 03 04 01 02 03 04 01 02 03 04 01 02 03 04 01 02 03 04 01 02 03 04 314,00 320,00 325,00 314,00 314,00 320,00 (3) 325,00 (3) 314,00 314,00 320,00 325,00 314,00 314,00 320,00 (3) 325,00 (3) 314,00 314,00 320,00 325,00 314,00 314,00 320,00 (3) 325,00 (3) 314,00 1006 30 63 900 1006 30 98 100 1006 30 65 100 1006 30 98 900 1006 30 65 900 1006 40 00 000 (') The destinations are identified as follows: 01 Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia, 02 Zones I, II, III, VI, Ceuta and Melilla, 03 Zones IV, V, VII (c), Canada and Zone VIII excluding Surinam, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87, 05 Georgia, 06 Cambodia . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. (3) Refund fixed pursuant to the procedure laid down in Article 7 (4) of amended Regulation (EC) No 1162/95 in respect of a quantity of 10 000 tonnes of rice . (*) Refund fixed pursuant to the procedure laid down in Article 7 (4) of amended Regulation (EC) No 1 1 62/95 in respect of a quantity of 1 200 tonnes of rice for export to Georgia as national food aid. The copy of the national decision for granting the supply replaces the contract envisaged by this provision . (*) Refund fixed pursuant to the procedure laid down in Article 7 (4) of amended Regulation (EC) No 1 1 62/95 in respect of a quantity of 1 500 tonnes of rice for export to Cambodia as national food aid . The copy of the national decision for granting the supply replaces the contract envisaged by this provision . NB: The zones are those defined in the Annex to amended Commission Regulation (EEC) No 2145/92.